DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the first fin".  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 depends from claim 1, which recites “a fin” and it is unclear if claim 9’s “first fin” is the same as the fin in claim 1 or if it a different structural member.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-7, 9, 12, 14, 15, 18-21, 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (U.S. Pub. 2015/0108387).
	Regarding claim 1, Smith discloses a valve (Fig. 5: 210) for a dispenser, the valve comprising: a valve body (230) extending about a longitudinal axis, the valve body defining an outer surface and an inner passageway (258), wherein the inner passageway comprises a first passageway opening (top of 258) and a second passageway opening (bottom of 258) and a passageway surface extending from the first passageway opening to the second passageway opening; and a valve stem (240) extending through the inner passageway (seen in Fig. 5), wherein the valve stem comprises an outer stem surface and an inner stem surface (246) opposite the outer stem surface, and wherein the valve stem comprises a first portion (between 242 and 247) adjacent to the first passageway opening, a second portion (between 249 and 241b) substantially surrounded by the passageway surface, and a third portion (248) adjacent to the second passageway opening; a valve seal (sealing surface of 248) joined to the third portion of the valve stem; a fin (270) extending radially outward from the outer stem surface; and a first orifice (241a) extending from the outer stem surface to the inner stem surface, wherein the inner stem surface defines a channel (246) in fluid communication with the first orifice, wherein the fin comprises a root portion joined to the outer stem surface and a tip portion opposite the root portion, and wherein the tip portion of the fin operatively engages the passageway surface to form a seal (¶ [0047]).
Regarding claim 2, Smith discloses that the first portion of the valve stem extends through the first passageway opening and the third portion of the valve stem extends through the second passageway opening.  (Seen in Fig. 5)
	Regarding claim 3, Smith discloses an engagement member (245) joined to a portion of the valve stem (240) and a resilient member (254) disposed between the engagement member and a portion of the valve body (230).
	Regarding claim 4, Smith discloses that the resilient member (254) is made from a thermoplastic elastomer. (¶ [0050])
	Regarding claim 5, Smith discloses that the engagement member (254) comprises one or more force concentrators (249) configured to operatively engage a portion of the resilient member (254).
Regarding claim 7, Smith discloses a retaining member (248) joined to the third portion of the valve stem, wherein the retaining member is positioned adjacent to the second passageway opening.
Regarding claim 9, Smith discloses that the first orifice (241a) is positioned between the fin (270) and the valve seal (sealing surface of 248).
Regarding claim 12, Smith discloses that the channel (246) extends from the first orifice (241a) to a dispensing opening (opening of 242).
Regarding claim 14, Smith discloses a valve (Fig. 5: 210) for a dispenser, the valve comprising: 15789P34 a valve body (230) extending about a longitudinal axis, the valve body defining an outer surface and an inner passageway (258), wherein the inner passageway comprises a first passageway opening (top of 258) and a second passageway opening (bottom of 258) and a passageway surface extending from the first passageway opening to the second passageway 
Regarding claim 15, Smith discloses that the fin (270) comprises a root portion joined to the second portion of the valve stem and a tip portion opposite the root portion. (seen in Fig. 7)
Regarding claim 17, Smith discloses a retaining (248) member joined to the third portion of the valve stem (240), wherein a portion of the valve seal (sealing surface of 248) is disposed on at least a portion of the retaining member.
Regarding claim 18, Smith discloses a pressurizable container for dispensing a product, the pressurizable container comprising: a container (12); a valve body (30) joined to the container, the valve body defining an outer surface and an inner passageway (58), wherein the inner passageway comprises a first passageway opening (top of 58) and a second passageway opening (bottom of 58) and a passageway surface extending from the first passageway opening to the second passageway opening; and a valve stem (40) extending through the passageway (seen in Fig. 4), wherein the valve stem comprises an outer stem surface and an inner stem 
Regarding claim 19, Smith discloses a propellant disposed in the container (¶ [0029]).
Regarding claim 20, Smith discloses an engagement member (45) joined to a portion of the valve stem (40) and a resilient member (54) disposed between the engagement member and a portion of the valve body (30).
Regarding claim 21, Smith discloses that the engagement member (54) comprises one or more force concentrators (49) configured to operatively engage a portion of the resilient member (54).
Regarding claim 22, Smith discloses one or more force concentrators (65) joined (through 20) to the valve body (30), wherein the one or more force concentrators of the valve body are configured to operatively engage the resilient member (at 68).
Regarding claim 23, Smith discloses that the product delivery device comprises a dip tube adaptor (22).
Regarding claim 24, Smith discloses one or more force concentrators (65) joined to the dip tub adaptor and a resilient member (52) disposed on the dip tube adaptor, wherein the one or more force concentrators are configured to operatively engage the resilient member (at 68).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Pub. 2015/0108387).
Regarding claim 6, the valve body in the embodiment of Fig. 5 of Smith fails to disclose one or more force concentrators configured to operatively engage a portion of the resilient member; however Smith discloses a valve body (20, 30) in the embodiment in Figs. 1-4 with one or more force concentrators (65) configured to operatively engage a portion (68) of a resilient member (52); therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the valve body design with force concentrators of the Smith’s embodiment in Figs. 1-4, to be able to utilize a dip tube (24) in a “standard aerosol package” (¶ [0029]) to avoid a non-standard aerosol package.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 1 above, and further in view of Magness, et al. (“Magness” (U.S. Pub. 2018/0339841).
Regarding claim 13, Smith discloses that the valve body, is made from one or more polymeric materials (¶ [0050]) but is silent in regards to the material of manufacture of the valve stem and the valve seal.  Magness discloses an aerosol dispenser (abstract) with a valve stem and integrated seal made from polymeric materials (claim 1 and others), since it would have been an obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)  MPEP 2144.07
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 14 above, and further in view of de Schrijver (U.S. Pat. 8,905,273).
Regarding claim 16, Smith discloses a valve seal but is silent that it comprises at least one of thermoplastic elastomers, silicone, rubber, and polymers.  de Schrijver discloses an aerosol valve with a stem “made of a hydrophobic thermoplastic material, such as polypropylene or polyethylene.”  Therefore, it would have been an obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of de Schrijver to manufacture the valve stem and seal of known materials, such as thermoplastic polymers, on the basis of their suitability for the intended use.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)  MPEP 2144.07
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of co-pending Applications in view of prior art. See the table below. 
This is a provisional nonstatutory double patenting rejection.
Instant Claim
Co-pending Application
Co-pending claim
Note

16/914512
1
de Schrijver (U.S. Pat. 8,905,273) discloses a valve seal on a third portion of a valve stem.
2
16/914512
1

1, 3
16/914517
16-19

4
16/914512
1-3
Smith (U.S. Pub. 2015/0108387) discloses a resilient member (254) is made from a thermoplastic elastomer. (¶ [0050])
5



6



7



8



9



10
16/914512
1, 5

11
16/914512
1, 5, 7

12
16/914519
16

13
16/914510
1, 9

14
16/914512
1
de Schrijver (U.S. Pat. 8,905,273) discloses a valve seal on a third portion of a valve stem.
15
16/914512
1

16
16/914512
1
Magness (U.S. Pub. 2018/0339841) discloses an aerosol dispenser (abstract) with a valve stem and integrated seal made from polymeric material.
17



18
16/914512
16
de Schrijver (U.S. Pat. 8,905,273) discloses a valve seal on a third portion of a valve stem.
19
16/914512
16-22
It would have been obvious to use well-known propellant in an aerosol dispenser.
20
16/914517
16-19

21



22



23
16/914510
21, 23

24
16/914510
21-24

25
16/914510
21



Allowable Subject Matter
Claims 8, 10, 11 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 requires one or more force concentrators joined to the retaining member; and a resilient member disposed adjacent to the retaining member, wherein the one or more force concentrators are configured to operatively engage the resilient member.  Smith discloses a retaining member (48) but does not disclose force concentrators joined to the retaining member and barring improper hindsight analysis, it would not have been obvious to modify Smith’s retaining member with force concentrators.
Claim 10 requires a second fin extending from the outer surface of the valve stem.  Smith discloses a single fin and barring improper hindsight analysis, it would not have been obvious to modify Smith’s valve stem with a second fin.  Claim 11 depends from claim 10.
Claim 25 requires a retaining member joined to the valve stem; one or more force concentrators joined to the retaining member; and a resilient member disposed adjacent to the retaining member, wherein the one or more force concentrators are configured to operatively engage the resilient member.  Smith discloses a retaining member (48) but does not disclose force concentrators joined to the retaining member and barring improper hindsight analysis, it would not have been obvious to modify Smith’s retaining member with force concentrators.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Form PTO-892, attached, includes a plurality of related art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754